     Case: 1:17-cv-07179 Document #: 67 Filed: 08/08/19 Page 1 of 1 PageID #:259

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Reid Postle
                                     Plaintiff,
v.                                                       Case No.: 1:17−cv−07179
                                                         Honorable Jorge L. Alonso
Allstate Insurance Company
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 8, 2019:


       MINUTE entry before the Honorable Jorge L. Alonso: A stipulation of dismissal
[65] has been filed. This case is dismissed with prejudice. Civil Case Terminated. Notices
mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
